DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 

Response to Amendment
The amendment filed on 02/25/2021 has been entered:
Claim 1 – 3, 5 – 15, 17, 19, 20, 23 – 29 and 31 remain pending in the application;
Claim 1, 7, 13, 15, 17, 27, 29 and 31 are amended.

Applicant’s amendments to claims submitted on 02/25/2021 overcome each and every 112 claim rejections set forth in the Final Office Action mailed on 11/27/2020. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant's arguments filed 08/17/2020 have been fully considered but they are moot in view of new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitation “wherein the external wall entirely surrounds the first indirect temperature sensor”, and submitted on p.19 – 21 that “Flaherty fails to disclose a first indirect temperature sensor embedded within and surrounded entirely by the external wall of the exterior housing and a second contact temperature sensor separate from and spaced apart from the first temperature sensor and fixed within the external wall of the exterior housing” and “Scharf illustrates the sensor 619 in Fig. 7 substantially at an exterior liner wall of the device 500a, as illustrated in Fig. 7 from Scharf below, and not embedded and entirely surrounded by the wall.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Second, since applicant’s amendments change the scope of claim, new reference Rhea (US 5,916,153; published on 06/29/1996) is introduced in the new grounds of rejection to teach the position features of first temperature sensor (see Rhea; temperature sensor 3C in Fig.5; see detail in later 103 rejection).
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 7, applicant amended the claim to include limitation “an indirect temperature sensor embedded within and surrounded by the external wall of the exterior housing”, and applicant’s arguments submitted on p.21 – 23 rely on similar presumed deficiency with the rejection to claim 1. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reason discussed above.

Regarding the rejection of dependent claim 13, applicant amended the claim to include limitation “generate a graphical representation of the three-dimensional temperature profile for display with the display device based at least on the tracked position” and submitted on p.23 – 24 that “the cited references fail to disclose the system recited in Claim 13 and, therefore, Claim 13 includes additional patentable subject matter.” Applicant’s arguments have been fully considered but they are not 
Flaherty does teach the generation of a 2D display which is representation of 3D tissue temperature profile based on temperature information recorded at multiple tissue locations (see Flaherty; [0116]).
Thus, applicant’s arguments are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 15, applicant amended the claim to include limitation “wherein the wall forms a structure that surrounds on all sides the temperature sensor” and applicant arguments submitted on p.24 rely on similar presumed deficiency with the rejection to claim 1. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reason discussed above.

Regarding the rejection of dependent claim 28, applicant amended the claim to a method claim depends on claim 15 and submitted on p.25 that “The prima fascia case is lacking at least because the cited references are completely missing at least one element recited therein.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, reference Rhea is introduced in new grounds of rejection to teach the molding of temperature sensor within the external wall (see Rhea; Abstract; see detail in later 103 rejection).


Regarding the rejection of all other dependent claims, applicant’s arguments submitted on p.21 – 25 are exclusively rely on the presumed deficiency with the rejection to corresponding parent claim 1, 7 and 15. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the same reason discussed above.

Overall, applicant’s remarks on p.16 – 25 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 2014/0012155 A1; published on 01/09/2014) (hereinafter "Flaherty"), in view of Rhea (US 5,916,153; published on 06/29/1996), Gowda et al. (US 2012/0245573 A1; published on 09/27/2012) (hereinafter "Gowda"), and Huynh et al. (US 2008/0232898 A1; published on 10/04/2007) (hereinafter "Huynh").

Regarding claim 1, Flaherty (in one embodiment of Fig.2, 3 and 5) teaches a system to measure temperature in a region of interest ("System 10 includes luminal temperature measurement device 100 … System 10 is configured to produce a temperature map of multiple patient locations." [0084]), comprising:

a first indirect temperature sensor ("A distal portion of shaft 110 includes sensor assembly 120 comprising lens 122 and an array of sensors 121. Sensors 121 are typically an infrared CCD array or other array configured to record infrared light information corresponding to a temperature range ..." [0110]; "Positioned within lens 122, is sensor 121 ..." [0113]; Fig.3A) fixed within the external wall of the exterior housing ("A distal portion of shaft 110 includes sensor assembly 120 ..." [0110]; see Fig.3A, shaft 110 including the probe end portion has a wall) and adjacent the first energy delivery component end ("The distal end of shaft 110 further includes an electrode, functional element 160, which is typically configured to deliver energy ..." [0111]; see the relative positions in Fig.3A) to sense a temperature within the region of interest, wherein the region of interest is at a distance spaced away from the external surface of the housing ("Lens 122 and sensors 121 are constructed and arranged to provide a temperature map for the tissue proximate functional element 160 …" [0112]; “Sensor assembly 120 is configured to measure temperature … without contacting the wall of the Esophagus.” [0108]; "… and produces a temperature map of multiple patient locations in front of its distal end." [0110]; see Fig.5 the tissue is spaced away from the sensors);
a processor configured to execute instructions ("Electronic module 150 receives signals …" [0095]; "Electronic module 150 processes the signals …" [0096]; "Such 
determine a temperature profile within the region of interest based on a signal from the first temperature sensor ("Electronic module 150 processes the signals received from sensor assembly 120 to produce information representing a temperature map of the multiple patient locations viewed by sensor assembly 120." [0096]).
In another embodiment of Fig. 17, Flaherty further teaches a second contact temperature sensor (“Device 100 includes temperature sensors 163, typically ring-shaped …” [0163]; Fig.7) separate from and spaced away from the first temperature sensor (see Fig.7, sensors 163 is separate and spaced away from first sensor assembly 122) and fixed within the external wall of the exterior housing (see Fig.17, the position of sensors 163 in sheath 115), wherein the second temperature sensor is positioned and configured to sense a temperature at the external surface of the exterior housing (“… configured to monitor temperature of outer sheath 115 …” [0163]);
determine a temperature profile within the region of interest based on a signal from the second temperature sensors (“…configured to monitor temperature of outer sheath 115 … sensors 163 may monitor the temperature of the environment in which device 100 is placed, e.g. patient tissue surrounding device 100.” [0163]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device with IR CCD array as taught in the embodiment of Fig.2, 3 and 5 with the additional temperature sensors as taught in the embodiment of Fig.17. Doing so would make it possible to “provide temperature information fed back to the fluid delivery device or a heat exchanging 
Flaherty fails to explicitly teach the instrument assembly is configured for insertion into a brain of a subject including an exterior housing have an external wall defining an internal blind bore extending a first length from a first open housing end to a second closed housing end and configured to be moved to a position within a volume; a first tracking device fixed to the exterior housing of the instrument assembly to track a position of the exterior housing; an energy delivery component extending a second length from a first energy delivery component end to a second energy delivery component end and configured to be axially movable within internal blind bore of the exterior housing from the first open housing end to the second closed housing end and deliver energy to affect a thermal therapy at a region of interest within the volume outside of the exterior housing; a second tracking device fixed to the energy delivery component and axially movable with the energy delivery component relative to the first tracking device, wherein the second tracking device is operable to separately allow determination of a position of the energy delivery component within the internal blind bore of the exterior housing; the first indirect temperature sensor embedded with the external wall of the exterior housing, wherein the external wall entirely surrounds the first indirect temperature sensor; an energy source configured to deliver energy through the energy delivery component to affect the thermal therapy in the region of interest; a processor configured to execute instructions to: determine a first separate position of the exterior housing and a second separate position of the energy delivery component within the region of interest, wherein the first separate position and the second separate 
However, in the same field of endeavor, Rhea teaches the first indirect temperature sensor embedded with the external wall of the exterior housing (“Temperature sensor 3c, not visible in FIG. 4, is imbedded in the catheter wall …” Col.3, Ln.27 – 35; see Fig.5), wherein the external wall entirely surrounds the first indirect temperature sensor (see Fig.5, temperature sensor 3C positon in catheter wall).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught by Flaherty with the temperature sensor as taught by Rhea. Doing so would make it possible to “provide via the catheter apparatus a combination of data gathering functions in one catheter envelope” (see Rhea; Col.1, Ln.49 – 51).
 Flaherty in view of Rhea fails to explicitly teach the instrument assembly is configured for insertion into a brain of a subject including an exterior housing have an external wall defining an internal blind bore extending a first length from a first open housing end to a second closed housing end and configured to be moved to a position within a volume; a first tracking device fixed to the exterior housing of the instrument assembly to track a position of the exterior housing; an energy delivery component 
However, in the same field of endeavor, Gowda teaches an instrument assembly ("… the energy delivery apparatus 1 includes …" [0029]; Fig.1A) configured for insertion 
an exterior housing have an external wall ("… a housing 12 …" [0029]; see Fig.1A, housing 12 is the exterior part of the energy delivery apparatus 1; "… energy delivery apparatus 1 includes a flexible outer housing 12 having a tubular structure …" [0031]; Fig.1B) defining an internal blind bore ("... housing 12 having a tubular structure along its length and a penetrating tip 14 at its distal end." [0031]; Fig.1B) extending a first length from a first open housing end to a second closed housing end ("The housing 12 contains an inner tubular structure 16 within its lumen that extends between a proximal end and a distal end of the outer housing 12." [0031]; see Fig.1A, 1B, proximal end is the first open end for inserting fibers etc. and distal end is the second closed end with tip 14) and configured to be moved to a position within a volume ("The distal portion 44 of the energy delivery apparatus 1 is inserted into the tissue 46 of a patient and directly within the diseased tissue 48." [0040]; Fig.2A);
an energy delivery component ("… an energy delivery component 2 …" [0028]; Fig.1A) extending a second length (see Fig.1A) from a first energy delivery component end ("The proximal end of the energy delivery component 2, is coupled to the output of the energy source 4." [0028]) to a second energy delivery component end ("The distal end 3 of the energy delivery component 2, extends within the energy delivery apparatus 1." [0028]) and configured to be axially movable within internal blind bore of the exterior housing from the first open housing end to the second closed housing end ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … along 
an energy source configured to deliver energy through the energy delivery component ("The proximal end of the energy delivery component 2, is coupled to the output of the energy source 4." [0028]) to affect the thermal therapy in the region of interest ("… tissue located along the housing 12 may be treated by moving the energy delivery component 2." [0033]);
wherein the energy delivery component is configured to be (i) axially moved within and relative to the exterior housing from the first open housing end to the second closed housing end ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … by moving the energy delivery component 2." [0033]) to provide thermal energy to different positions along a length of the exterior housing that is the separately tracked relative to the energy delivery component ("Energy emitted from a diffusing tip of the energy delivery component 2 may pass through transparent housing 12 and structure 16. More than one region of tissue located along the housing 12 may be treated by moving the energy delivery component 2." [0033]);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the energy delivery device as taught by Gowda. Doing so would make it possible to provide energy delivery component movably installed in the device housing (such as Cooled Laser Fiber system) to "treat tissue within a patient" (see Gowda; [0027]).
Flaherty in view of Rhea and Gowda fails to explicitly teach a first tracking device fixed to the exterior housing of the instrument assembly to track a position of the exterior housing; a second tracking device fixed to the energy delivery component and axially movable with the energy delivery component relative to the first tracking device, wherein the second tracking device is operable to separately allow determination of a position of the energy delivery component within the internal blind bore of the exterior housing; a processor configured to execute instructions to: determine a first separate position of the exterior housing and a second separate position of the energy delivery component within the region of interest, wherein the first separate position and the second separate position are both operable to be determined relative to the subject and separate from one another; wherein the energy delivery component is configured to be (ii) separately tracked within the exterior housing.

a second tracking device fixed to the energy delivery component ("A third detectable marker or EM coil 406 is located on or at the distal tip of the wire 405 .." [0041]; "… the clinician can move the wire 405 … for implanting therapeutic devices." [0048]; herein the wire 405 is equivalent to energy delivery component considering the function of delivering therapeutic device) and axially movable with the energy delivery component relative to the first tracking device ("Movement of the EM coil 406 {as illustrated in FIG. 6A} at the distal end of the wire 405, can be tracked in real time by tracking the position of the EM coil 406 relative to EM coil 402 …" [0049]; see Fig.5A, 6A), wherein the second tracking device is operable to separately allow determination of a position of the energy delivery component within the internal blind bore of the exterior housing (by using the term “operable to separately allow”, this limitation is functional language describing an intended use of an apparatus which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Huynh is capable of performing the claimed function as cited below: "The display device can be programmed to just display the location of the EM coils 402, 404, and 406 ..." [0045]; "… by tracking the position of the EM coil 406 relative to EM coil 402 …" [0049]; see Fig.5 and 6, the wire 505 is moving within the housing while being tracked; "The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]; see Fig.5A and 6A, the locations of each coil are tracked separately);
a processor configured to execute instructions to determine a first separate ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) position of the exterior housing ("A first EM coil or other detectable marker 402 is located at the distal end of the catheter 401." [0039]; "The display device can be programmed to just display the location of the EM coils 402, 404, and 406 ..." [0045], the coil 402 and 404 locations represent the location of the exterior housing 401 and 403) and a second separate position ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) of the energy delivery component within the region of interest ("A third detectable marker or EM coil 406 is located on or at the distal tip of the wire 405  ..." [0041]; "The display device can be programmed to just display the location of the EM location of each EM coil …” [0051]);
wherein the energy delivery component is configured to be (ii) separately tracked ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) within the exterior housing (see Fig.5 and 6, the wire 505 is moving within the housing while being tracked).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).

Regarding claim 6, Flaherty in view of Rhea, Gowda and Huynh teaches all claim limitations, as applied in claim 1, and Flaherty further teaches the processor ("Module 150 …” [0097]) is further configured to execute instructions ("Module 150 may process 

Regarding claim 23, Flaherty in view of Rhea, Gowda and Huynh teaches all claim limitations, as applied in claim 1, and Gowda further teaches wherein the energy delivery component is only moved within the exterior housing from the first open housing end to the second closed housing end ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … by moving the energy delivery component 2." [0033]; since the housing has closed end 14, the delivery component 2 is only moved up to the closed end 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the energy delivery device as taught by Gowda. Doing so would make it possible to provide energy delivery component movably installed in the device housing (such as Cooled Laser Fiber system) to "treat tissue within a patient" (see Gowda; [0027]).
In addition, Huynh further teaches wherein the energy delivery component is separately tracked ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).

Regarding claim 29, Flaherty in view of Rhea, Gowda and Huynh teaches all claim limitations, as applied in claim 23, and Rhea further teaches wherein the first indirect temperature sensor is further encased between the external surface of the external wall and an internal surface of the external wall (“Temperature sensor 3c, not visible in FIG. 4, is imbedded in the catheter wall …” Col.3, Ln.27 – 35; see Fig.5, temperature sensor 3C positon in catheter wall).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught by Flaherty with the temperature sensor as taught by Rhea. Doing so would make it possible to “provide via the catheter apparatus a combination of data gathering functions in one catheter envelope” (see Rhea; Col.1, Ln.49 – 51).


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Rhea, Gowda and Huynh, as applied in claim 1, and further in view of Dukesherer et al. (US 2011/0258842 A1; published on 10/27/2011) (hereinafter "Dukesherer").

Regarding claim 2, Flaherty in view of Rhea, Gowda and Huynh teaches all claim limitations, as applied in claim 1, and Huynh further teaches a display to display an icon representing the determined position of at least a portion of the instrument assembly (“The display device can be programmed to just display the location of the EM coils 402, 404, and 406 or it can show the entire system … the processor can be programmed to identify each of the catheters and/or wire in some manner that provides a unique identifier for each, such as different colors, brightnesses, and the like." [0045]; Fig.5A, 5B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).
Flaherty in view of Rhea, Gowda and Huynh fails to explicitly teach a display to display an image representing the region of interest.
However, in the same filed of endeavor, Dukesherer teaches a display to display an image representing the region of interest ("The work station 34 provides facilities for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the electromagnetic tracking system displaying the position of the instrument as taught by Dukesherer. Doing so would make it possible to track the "the catheter 52 during localization and relates this spatial information to patient registration data to enable image guidance of the catheter 52 within the patient 14" (see Dukesherer; [0063]).

Regarding claim 3, Flaherty in view of Rhea, Gowda, Huynh and Dukesherer teaches all claim limitation, as applied in claim 2, and Flaherty further teaches the display device is further configured to display a temperature icon to represent the determined temperature profile including a representation of a physical temperature image of the measured temperature profile ("System 10 includes display 155 which provides temperature map 156 of multiple locations within patient P's esophagus. Temperature map 156 and other information provided on display 155 or another display device [not shown], may utilize various alphanumeric or other graphical properties to differentiate temperature or other information." [0104]; Fig.1).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Rhea, Gowda and Huynh, as applied in claim 1, and further in view of Skliar et al. (US 2015/0030050 A1; published on 01/29/2015) (hereinafter "Skliar").

Regarding claim 5, Flaherty in view of Rhea, Gowda and Huynh teaches all claim limitations, as applied in claim 1, except the first indirect temperature sensor includes an ultrasound temperature sensor.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by Flaherty with the ultrasonic thermometer as taught by Skliar. Doing so would make it possible to measure "a temperature profile along a measurement axis of the solid structure, which can be perpendicular to the surface of a refractory between a proximal end and a distal end" (see Skliar; [0041], Fig.3).


Claim 7 – 13, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Rhea, Gowda, Skliar and Huynh.

Regarding claim 7, Flaherty, in an embodiment of Fig.3, teaches a system to measure temperature in a region of interest ("System 10 includes luminal temperature measurement device 100 … System 10 is configured to produce a temperature map of multiple patient locations." [0084]), comprising:
an indirect temperature sensor ("A distal portion of shaft 110 includes sensor assembly 120 comprising lens 122 and an array of sensors 121. Sensors 121 are typically an infrared CCD array or other array configured to record infrared light information corresponding to a temperature range ..." [0110]; Fig.3A) to sense a without contacting the wall of the Esophagus.” [0108]; "… and produces a temperature map of multiple patient locations in front of its distal end." [0110]; see Fig.5 the tissue is spaced away from the sensors);
a processor configured to execute instructions ("Electronic module 150 receives signals …" [0095]; "Electronic module 150 processes the signals …" [0096]; "Such information may be information that is processed by one or more algorithms of system 10, such as by electronic module 150 of FIG. 1." [0105]) to determine a temperature profile spaced around and relative to the instrument within the region of interest based at least on the sensed temperature from the indirect temperature sensor and the determined position of the energy delivery component ("Electronic module 150 processes the signals received from sensor assembly 120 to produce information representing a temperature map of the multiple patient locations viewed by sensor assembly 120." [0096]; “… temperature information is recorded at multiple tissue locations proximate to and along the length of lens 122. Temperature map information created by the system of FIGS. 4A and 4B can be provided in numerous forms, 
Flaherty fails to explicitly teach the indirect temperature sensor is embedded within and surrounded by the external wall of the exterior housing, wherein the external wall of the exterior housing is one layer and the indirect temperature sensor is between an external surface and an internal surface of the external wall of the exterior housing; an instrument extending a length from a first end to a second end and configured to be moved to a position within a volume and deliver a laser light to provide a thermal therapy to a region of interest within the volume, the instrument having an exterior housing and an energy delivery component configured to be axially moved and positioned in a bore defined by an external wall of the exterior housing; wherein the indirect temperature sensor is an ultrasound temperature sensor; an energy source configured to deliver energy through the instrument to affect the thermal therapy in the region of interest; a first tracking device fixed to the exterior housing used to determine a position of the exterior housing of the instrument; and a second tracking device fixed to the energy delivery component and axially movable by movement of the energy delivery component relative to the first tracking device, wherein the second tracking device is configured to determine a position of the energy delivery component independent of the exterior housing; wherein the energy delivery component is configured to be (i) axially moved and (ii) separately tracked relative to the exterior housing to provide thermal energy to different positions along a length of the separately 
However, in the same field of endeavor, Rhea teaches the indirect temperature sensor is embedded within and surrounded by the external wall of the exterior housing, wherein the external wall of the exterior housing is one layer and the indirect temperature sensor is between an external surface and an internal surface of the external wall of the exterior housing (“Temperature sensor 3c, not visible in FIG. 4, is imbedded in the catheter wall …” Col.3, Ln.27 – 35; see Fig.5, temperature sensor 3C positon in catheter wall).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught by Flaherty with the temperature sensor as taught by Rhea. Doing so would make it possible to “provide via the catheter apparatus a combination of data gathering functions in one catheter envelope” (see Rhea; Col.1, Ln.49 – 51).
Flaherty in view of Rhea fails to explicitly teach an instrument extending a length from a first end to a second end and configured to be moved to a position within a volume and deliver a laser light to provide a thermal therapy to a region of interest within the volume, the instrument having an exterior housing and an energy delivery component configured to be axially moved and positioned in a bore defined by an external wall of the exterior housing; wherein the indirect temperature sensor is an ultrasound temperature sensor; an energy source configured to deliver energy through the instrument to affect the thermal therapy in the region of interest; a first tracking device fixed to the exterior housing used to determine a position of the exterior housing 
However, in the same field of endeavor, Gowda teaches an instrument extending a length from a first end to a second end ("… energy delivery apparatus 1 includes a flexible outer housing 12 having a tubular structure along its length and a penetrating tip 14 at its distal end." [0031]; Fig.1A, 1B; see the proximal end of housing 12 in Fig.1A) and configured to be moved to a position within a volume ("… the energy delivery apparatus 1 and the energy delivery component 2 are integrated or assembled just prior to insertion into the tissue." [0030]) and deliver a laser light to provide a thermal therapy to a region of interest within the volume ("Energy emitted from a diffusing tip of the energy delivery component 2 may pass through transparent housing 12 and structure 16. More than one region of tissue located along the housing 12 may be treated by moving the energy delivery component 2." [0033]; "... the energy source 4 is a laser ..." [0040]; "Aspects of the disclosure are also found in a method of interstitial thermal therapy." [0070]), the instrument having an exterior housing ("… a housing 12 …" [0029]; see Fig.1A, housing 12 is the exterior part of the energy delivery apparatus 1; "… energy delivery apparatus 1 includes a flexible outer housing 12 having a tubular 
an energy source configured to deliver energy through the instrument ("The proximal end of the energy delivery component 2, is coupled to the output of the energy source 4." [0028]) to affect the thermal therapy in the region of interest ("… tissue located along the housing 12 may be treated by moving the energy delivery component 2." [0033]);
wherein the energy delivery component is configured to be (i) axially moved ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … by moving the energy delivery component 2." [0033]) to provide thermal energy to different positions along a length of the separately tracked exterior housing ("Energy emitted from a diffusing tip of the energy delivery component 2 may pass through transparent housing 12 and structure 16. More than one region of tissue located along the housing 12 may be treated by moving the energy delivery component 2." [0033]);
wherein the thermal therapy is operable to increase a temperature in the region of interest ("… laser energy is dispersed within the tissue, and as a result, thermal necrosis occurs." [0027]; by definition, "Laser interstitial thermal therapy [LITT] is a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the energy delivery device as taught by Gowda. Doing so would make it possible to provide energy delivery component movably installed in the device housing (such as Cooled Laser Fiber system) to "treat tissue within a patient" (see Gowda; [0027]).
Flaherty in view of Rhea and Gowda fails to explicitly teach wherein the indirect temperature sensor is an ultrasound temperature sensor; a first tracking device fixed to the exterior housing used to determine a position of the exterior housing of the instrument; and a second tracking device fixed to the energy delivery component and axially movable by movement of the energy delivery component relative to the first tracking device, wherein the second tracking device is configured to determine a position of the energy delivery component independent of the exterior housing; wherein the energy delivery component is configured to be separately tracked relative to the exterior housing.
However, in the same field of endeavor, Skliar teaches wherein the indirect temperature sensor is an ultrasound temperature sensor ("An ultrasonic thermometer can be used for measuring a temperature profile along a measurement axis of the solid structure …" [0041]; Fig.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as 
Flaherty in view of Rhea, Gowda and Skliar fails to explicitly teach a first tracking device fixed to the exterior housing used to determine a position of the exterior housing of the instrument; and a second tracking device fixed to the energy delivery component and axially movable by movement of the energy delivery component relative to the first tracking device, wherein the second tracking device is configured to determine a position of the energy delivery component independent of the exterior housing; wherein the energy delivery component is configured to be separately tracked relative to the exterior housing.
However, in the same field of endeavor, Huynh teaches a first tracking device fixed to the exterior housing ("A first EM coil or other detectable marker 402 is located at the distal end of the catheter 401." [0039]; see Fig.5, 401 is the exterior housing) used to determine a position of the exterior housing of the instrument ("The display device can be programmed to just display the location of the EM coils 402, 404, and 406 ..." [0045], the coil 402 and 404 locations represent the location of the housing); and 
a second tracking device fixed to the energy delivery component ("A third detectable marker or EM coil 406 is located on or at the distal tip of the wire 405 .." [0041]; "… the clinician can move the wire 405 … for implanting therapeutic devices." [0048]; herein the wire 405 is equivalent to energy delivery component considering the function of delivering therapeutic device) and axially movable by movement of the location of each EM coil relative to each sensor, which can be determined in real time." [0051]; see Fig.5A and 6A, the locations of each coil are tracked separately); 
a processor configured to execute instructions to determine the position of the energy delivery component based on the second tracking device ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]); 
wherein the energy delivery component is configured to be separately ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) tracked relative to the exterior housing (see Fig.5 and 6, the wire 505 is moving within the housing while being tracked).


Regarding claim 8, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 7, and Flaherty further teaches the indirect temperature sensor is connected to the instrument at a position a distance from ("A distal portion of shaft 110 includes sensor assembly 120 comprising lens 122 and an array of sensors 121." [0110]; Fig.3A; sensors 121 are integrated (connected) to the portion of shaft 110) a distal terminal end at the first end ("The distal end of shaft 110 further includes an electrode, functional element 160 ..." [0111]; see the tip position of 160 distant from the sensor 121 in Fig.3A).

Regarding claim 9, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 7, and Flaherty further teaches the indirect temperature sensor includes a plurality of indirect temperature sensors fixed within the external wall of the exterior housing ("Lens 122 and sensors 121 are constructed and arranged to provide a temperature map for the tissue proximate functional element 160 …" [0112]; see plurality of sensors in Fig.3 and Fig.11), wherein each of the plurality of indirect temperature sensors are spaced apart from one another (“… sensors 121 are 
In addition, Rhea further teaches the indirect temperature sensor is embedded within the external wall of the exterior housing (“Temperature sensor 3c, not visible in FIG. 4, is imbedded in the catheter wall …” Col.3, Ln.27 – 35; see Fig.5, temperature sensor 3C positon in catheter wall).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught by Flaherty with the temperature sensor as taught by Rhea. Doing so would make it possible to “provide via the catheter apparatus a combination of data gathering functions in one catheter envelope” (see Rhea; Col.1, Ln.49 – 51).

Regarding claim 10, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 9, and Flaherty further teaches the plurality of temperature sensors are axially spaced along at least a portion of the length of the instrument ("Sensor assembly 120 is typically a linear array of similar or dissimilar infrared light sensors 121." [0117]; Fig.5; “… sensors 121 are spaced substantially equidistant from one another with a separation distance of less than 0.2 mm.” [0135]; see Fig.11).

Regarding claim 11, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 10, and Flaherty further teaches each temperature sensor of at least a sub-plurality of the plurality of temperature sensors (“… 

Regarding claim 12, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 11, and Flaherty further teaches each indirect temperature sensor of at least a sub-plurality of the plurality of indirect temperature sensors is configured to measure the temperature of the region of interest, wherein the region of interest is a distance spaced away from the surface of the instrument ("… sensor assembly 120 records a temperature map of the tissue surrounding sensor assembly 120 …" [0118]; “Sensor assembly 120 is configured to measure temperature … without contacting the wall of the Esophagus.” [0108]; "… and produces a temperature map of multiple patient locations in front of its distal end." [0110]; see Fig.5 the tissue is spaced away from the sensors).

Regarding claim 13, Flaherty in view of Rhea, Gowda, Skliar, and Huynh teaches all claim limitations, as applied in claim 12, and Flaherty further teaches a display device (“The temperature information may be presented on display 155 …” [0096]); 
wherein the processor is further configured to execute instructions ("Electronic module 150 processes the signals …" [0096]; "Such information may be information that 
determine a three-dimensional temperature profile around the instrument within the region of interest based at least on the sensed temperature from the plurality of temperature sensors and the tracked position ("Electronic module 150 processes the signals received from sensor assembly 120 to produce information representing a temperature map of the multiple patient locations viewed by sensor assembly 120." [0096]; “… temperature information is recorded at multiple tissue locations …” [0116]; "… sensor assembly 120 records a temperature map of the tissue surrounding sensor assembly 120 …" [0118]); and
generate a graphical representation of the three-dimensional temperature profile for display with the display device based at least on the tracked position (“… temperature information is recorded at multiple tissue locations proximate to and along the length of lens 122. Temperature map information created by the system of FIGS. 4A and 4B can be provided in numerous forms, preferably a two-dimensional display of three dimensional tissue surrounding lens 122. While the temperature information is recorded sequentially, a full temperature map may be displayed simultaneously in which particular patient location temperature information is updated as it is recorded and processed …” [0116]).
In addition, Huynh further teaches determine the tracked position of at least one of the first tracking device or the second tracking device ("The sensors transmit information about the signal strength and direction to a processor that then calculates location of each EM coil relative to each sensor, which can be determined in real time." [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]). 

Regarding claim 24, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 7, and Gowda further teaches wherein the exterior housing extends from a first open housing end to a second closed housing end ("The housing 12 contains an inner tubular structure 16 within its lumen that extends between a proximal end and a distal end of the outer housing 12." [0031]; see Fig.1A, 1B, proximal end is the first open end for inserting fibers etc. and distal end is the second closed end with tip 14) and the energy delivery component is configured to be axially movable between the first open housing end and the second closed housing end ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … along the housing 12 may be treated by moving the energy delivery component 2." [0033]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument 

Regarding claim 25, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitations, as applied in claim 24, and Gowda further teaches wherein the energy delivery component is configured to be axially moved only within the exterior housing from the first open housing end to the second closed housing end ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … by moving the energy delivery component 2." [0033]; since the housing has closed end 14, the delivery component 2 is only moved up to the closed end 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the energy delivery device as taught by Gowda. Doing so would make it possible to provide energy delivery component movably installed in the device housing (such as Cooled Laser Fiber system) to "treat tissue within a patient" (see Gowda; [0027]).
In addition, Huynh further teaches wherein the energy delivery component is configured to be separately tracked ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) within the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Rhea, Gowda, Skliar and Huynh, as applied in claim 7, and further in view of Dukesherer.

Regarding claim 14, Flaherty in view of Rhea, Gowda, Skliar and Huynh teaches all claim limitation, as applied in claim 7, and Huynh further teaches the first tracking device having a coil connected at the first end of the instrument ("A first EM coil or other detectable marker 402 is located at the distal end of the catheter 401." [0039]; see Fig.5, 401 is the exterior housing and the position of coil 402 is considered as the first end);
a navigation processor configured to determine a position of at least one of the first tracking device or the second tracking device ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]); and
a display device configured to display an icon representing the determined position of the instrument ("The display device can be programmed to just display the location of the EM coils 402, 404, and 406 or it can show the entire system. … the processor can be programmed to identify each of the catheters and/or wire in some manner that provides a unique identifier for each, such as different colors, brightnesses, and the like." [0045]; Fig.5A, 5B; tracking coil 402 represents housing position and tracking coil 406 representing delivery component position).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).
Flaherty in view of Rhea, Gowda, Skliar and Huynh fails to explicitly teach a display device configured to display an image representing the region of interest superimposed with an icon representing the determined position of the instrument.
However, in the same field of endeavor, Dukesherer teaches the first tracking device ("... the electromagnetic tracking system 44 can determine the position of the catheter 52 by measuring the field strength at the sensor 58 location." [0063]; "... to allow for substantially accurate measurement of the position of the tip of the probe." [0112]; Fig.11, 12) having a coil ("The first and second sensor coils 178, 180 are 
a navigation processor configured to determine a position the first and second tracking devices ("... whenever a tracked instrument, such as the catheter 52 or a pointing device 66 is used, the work station 34 … uses the translation map to identify the corresponding point on the pre-acquired image or atlas model, … This identification is known as navigation or localization. An icon representing the localized point or instruments are shown ..." [0061]); and
a display device configured to display an image representing the region of interest ("The work station 34 provides facilities for displaying on the display 36 … the received images." [0039]) superimposed with an icon representing the determined position of the instrument ("… an icon representing the location of a catheter, stylet, suction-probe, or other instrument, introduced and advanced in the patient 14, may be superimposed in more than one view on display 36 allowing simulated bi-plane or even multi-plane views …" [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the electromagnetic tracking system displaying the position of the instrument as taught by Dukesherer. Doing so would make it possible to track the "the catheter 52 during localization and relates this spatial information to patient registration data to enable image guidance of the catheter 52 within the patient 14" (see Dukesherer; [0063]).


Claim 15, 17, 19, 20, 26 – 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Rhea, Huynh and Gowda.

Regarding claim 15, Flaherty teaches a method to measure temperature in a region of interest ("Referring now to FIG. 2A, a method of the present inventive concepts is illustrated in which a patient is receiving an ablation procedure …" [0103]; "System 10 includes display 155 which provides temperature map 156 of multiple locations within patient P's esophagus." [0104]), comprising:
directing laser light energy through an emitting portion of an energy delivery component to heat at least a sub-plurality of axial positions of the plurality of positions along a length of the exterior housing and at the region of interest ("Ablation catheter 253 is inserted into the vasculature of the patient and advanced to patient P's heart. An energy delivery unit, not shown, connects to catheter 253 such that catheter 253 delivers ablation energy to patient P's heart. … Ablation is typically achieved by heating ... through the use of ... laser energy ..." [0103]; "The distal end of shaft 110 further includes an electrode, functional element 160, which is typically configured to deliver energy …" [0111]);
positioning a temperature sensor ("A distal portion of shaft 110 includes sensor assembly 120 comprising lens 122 and an array of sensors 121." [0110]; Fig.3A; sensors 121 are integrated {connected} to the portion of shaft 110) with the energy delivery component near the emitting portion ("The distal end of shaft 110 further 
executing instructions with a processor ("Electronic module 150 processes the signals …" [0096]; "Such information may be information that is processed by one or more algorithms of system 10, such as by electronic module 150 of FIG. 1." [0105]) to:
determine a temperature at the determined position of the energy delivery component relative to the region of interest ("Lens 122 and sensors 121 are constructed and arranged to provide a temperature map for the tissue proximate functional element 160 …" [0112]; "… and produces a temperature map of multiple patient locations in front of its distal end." [0110]) with a signal from the temperature sensor ("A distal portion of shaft 110 includes sensor assembly 120 comprising lens 122 and an array of sensors 121." [0110]) by operating the temperature sensor to sense a temperature at a distance away from the energy delivery component and away from the external surface of the exterior housing and the determined position of the energy delivery component ("Lens 122 and sensors 121 are constructed and arranged to provide a temperature map for the tissue proximate functional element 160 …" [0112]; “Sensor assembly 120 is configured to measure temperature … without contacting the wall of the Esophagus.” [0108]; "… and produces a temperature map of multiple patient locations in front of its distal end." [0110]; see Fig.5 the tissue is spaced away from the sensors);
determine when a selected temperature at the position in the region of interest is achieved by evaluating the signal from the temperature sensor ("Module 150 may process the information received from sensor assembly 120 to determine when a condition exists in which alarm transducer is to be activated … the condition is 
output the determined temperature (“… outputs of the signal analyzer may be shown on display 155, such as in displaying temperature information for a particular tissue location.” [0099]) and
ceasing the heating of the region of interest when the selected temperature is determined to be achieved ("… when an alarm condition is entered, system 10 or a separate system may be controlled by system 10, such as to cease power delivery when a maximum temperature is achieved." [0097]).
Flaherty fails to explicitly teach the temperature sensor is embedded in a single layer external wall of the exterior housing, wherein the wall forms a structure that surrounds on all sides the temperature sensor; and the steps of tracking an exterior housing of an instrument with a first tracking device to determine a position of the exterior housing relative to the region of interest; moving the exterior housing to the region of interest during tracking with the first tracking device; axially movably positioning an energy delivery component into the exterior housing while separately tracking a position of the energy delivery component with a second tracking device relative to the region of interest without moving the exterior housing; moving the energy delivery component to a plurality of axial positions within the exterior housing while directing laser light energy through an emitting portion of an energy delivery component to heat at least a sub-plurality of axial positions of the plurality of positions along a length of the exterior housing and at the region of interest.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught by Flaherty with the temperature sensor as taught by Rhea. Doing so would make it possible to “provide via the catheter apparatus a combination of data gathering functions in one catheter envelope” (see Rhea; Col.1, Ln.49 – 51).
Flaherty in view of Rhea fails to explicitly teach the steps of tracking an exterior housing of an instrument with a first tracking device to determine a position of the exterior housing relative to the region of interest; moving the exterior housing to the region of interest during tracking with the first tracking device; axially movably positioning an energy delivery component into the exterior housing while separately tracking a position of the energy delivery component with a second tracking device relative to the region of interest without moving the exterior housing; moving the energy delivery component to a plurality of axial positions within the exterior housing while directing laser light energy through an emitting portion of an energy delivery component to heat at least a sub-plurality of axial positions of the plurality of positions along a length of the exterior housing and at the region of interest.
However, in the same field of endeavor, Huynh teaches the steps of tracking an exterior housing of an instrument with a first tracking device ("A first EM coil or other 
moving the exterior housing to the region of interest ("The body of the catheter 401 is sufficiently flexible to allow it to navigate the vasculature from an entry site to a location within the heart, such as the area of the mitral valve annulus." [0039]) during tracking with the first tracking device ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]; navigation in real time is the tracking step);
axially movably positioning an energy delivery component into the exterior housing (see Fig.5 and 6, the wire 505 is moving within the housing while being tracked) while separately tracking a position of the energy delivery component ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) with a second tracking device relative to the region of interest ("A third detectable marker or EM coil 406 is located on or at the distal tip of the wire 405  ..." [0041]; "… the clinician can move the wire 405 … for implanting therapeutic devices." [0048]; herein the wire 405 is equivalent to energy delivery rests on either the posterior or anterior side of the mitral valve." [0044]; see Fig.5 and 6, the catheter system is not moving when the wire 405 is moved within the catheter system);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).
Flaherty in view of Rhea and Huynh fails to explicitly teach the steps of moving the energy delivery component to a plurality of axial positions within the exterior housing while directing laser light energy through an emitting portion of an energy delivery component to heat at least a sub-plurality of axial positions of the plurality of positions along a length of the exterior housing and at the region of interest.
However, in the same field of endeavor, Gowda teaches the steps of axially movably positioning an energy delivery component into the exterior housing ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … by moving the energy delivery component 2." [0033]) without moving the exterior housing (only energy delivery component 2 is moved in this embodiment);

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the energy delivery device as taught by Gowda. Doing so would make it possible to provide energy delivery component movably installed in the device housing (such as Cooled Laser Fiber system) to "treat tissue within a patient" (see Gowda; [0027]).

Regarding claim 17, Flaherty in view of Rhea, Huynh and Gowda teaches all claim limitations, as applied in claim 15, and Huynh further teaches displaying a first icon representing the determined position of the energy delivery component and a second icon representing the exterior housing based on the tracking of exterior housing with the first tracking device and the energy delivery component with the second tracking device ("The display device can be programmed to just display the location of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).

Regarding claim 19, Flaherty in view of Rhea, Huynh and Gowda teaches all claim limitations, as applied in claim 17, and Flaherty further teaches wherein executing instructions with the processor to determine a temperature profile relative to the energy delivery component ("Electronic module 150 processes the signals received from sensor assembly 120 to produce information representing a temperature map of the multiple patient locations viewed by sensor assembly 120." [0096]).

Regarding claim 20, Flaherty in view of Rhea, Huynh and Gowda teaches all claim limitations, as applied in claim 19, and Flaherty further teaches displaying a temperature icon representing the determined temperature profile ("System 10 includes display 155 which provides temperature map 156 of multiple locations within patient P's 

Regarding claim 26, Flaherty in view of Rhea, Huynh and Gowda teaches all claim limitations, as applied in claim 15, and Gowda further teaches wherein the exterior housing of the instrument extends from a first open housing end to a second closed housing end ("The housing 12 contains an inner tubular structure 16 within its lumen that extends between a proximal end and a distal end of the outer housing 12." [0031]; see Fig.1A, 1B, proximal end is the first open end for inserting fibers etc. and distal end is the second closed end with tip 14) and wherein axially movably positioning the energy delivery component into the exterior housing includes only moving the energy delivery component from the first open housing end to the second closed housing end of the exterior housing ("… the energy delivery component 2 may be movable relative to the energy delivery apparatus 1, for example, translating along the axis of the energy delivery apparatus 1 … by moving the energy delivery component 2." [0033]; since the housing has closed end 14, the delivery component 2 is only moved up to the closed end 14).


Regarding claim 27, Flaherty in view of Rhea, Huynh and Gowda teaches all claim limitations, as applied in claim 26, and Huynh further teaches separately tracking a position of the energy delivery component ("The sensors transmit information about the signal strength and direction to a processor that then calculates the location of each EM coil relative to each sensor, which can be determined in real time." [0051]) only within the exterior housing from the first open housing end to the second closed housing end, such that the energy delivery component remains within the exterior housing (see Fig.5 and 6, the wire 505 is moving within the housing while being tracked);
Wherein executing instructions with the processor to determine the position of the energy delivery component ("… the clinician can move the wire 405 … for implanting therapeutic devices." [0048]; herein the wire 405 is equivalent to energy delivery component considering the function of delivering therapeutic device; "The display device can be programmed to just display the location of the EM coils 402, 404, and 406 ..." [0045]; "… by tracking the position of the EM coil 406 relative to EM coil 402 …" [0049]; see Fig.5 and 6, the wire 505 is moving within the housing while being tracked) is based on the separately tracking the energy delivery component ("The location of each EM coil relative to each sensor, which can be determined in real time." [0051]; see Fig.5A and 6A, the locations of each coil are tracked separately).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy delivery instrument as taught by Flaherty with the tracking coils attached on both exterior catheter housing and inner delivery wire as taught by Huynh. Doing so would make it possible "that the three EM coils allow the clinician to determine the location of the catheter system in the 3D coordinate space" (see Huynh; [0033]).

Regarding claim 28, Flaherty in view of Rhea, Gowda and Huynh teaches all claim limitations, as applied in claim 15, and Rhea further teaches wherein positioning the temperature sensor in a single layer external wall of exterior housing includes molding of the temperature sensor with the external wall (“… a temperature sensor … all molded into the catheter tube wall.” Abstract).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the temperature sensor as taught by Flaherty with the temperature sensor as taught by Rhea. Doing so would make it possible to “provide via the catheter apparatus a combination of data gathering functions in one catheter envelope” (see Rhea; Col.1, Ln.49 – 51).

thresholds such as to activate alarm transducer 157.” [0097]); wherein determining the temperature in the region of interest is operable to measure the temperature in the region of interest to determine when the selected temperature is achieved ("Module 150 may process the information received from sensor assembly 120 to determine when a condition exists in which alarm transducer is to be activated … the condition is determined by comparison to a threshold, such as a threshold adjustable by an operator of system 10. Alarm conditions may be based on the current temperature map ..." [0097]).
In addition, Gowda further teaches providing the energy delivery component to increase a temperature of brain tissue, wherein the region of interest is within a brain of a subject (“… an energy delivery apparatus is inserted into the tissue, laser energy is dispersed within the tissue, and as a result, thermal necrosis occurs.” [0027]; “… the apparatus is inserted through healthy tissue such as brain tissue and into a tumor 49.” [0048]; see Fig.2B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793